Citation Nr: 0701175	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar spine injury, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied a disability rating in excess of 
40 percent for service-connected residuals of a lumbar spine 
injury and denied entitlement to service connection for PTSD.  

Procedural history

The veteran served on active duty in the United States Army 
from February 1987 to June 1987; subsequent service in the 
Army National Guard is also indicated.

The veteran filed a claim of entitlement to service 
connection for a back injury in October 1992.  In a March 
1993 rating decision, the RO in North Little Rock, Arkansas 
granted service connection for a lumbar spine injury; a 40 
percent disability rating was assigned.  The veteran 
subsequently moved to Texas; the Waco RO now has jurisdiction 
over the veteran's claims.  

The veteran filed an increased rating claim in November 2000.  
At that time she also filed a claim for entitlement to 
service connection for PTSD.  As noted above, the veteran's 
claims were denied by the RO in a March 2002 rating decision.  
The veteran initiated the present appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
April 2005.  The transcript of the hearing is associated with 
the veteran's VA claims folder.


These claims were remanded by the Board in July 2005 for 
further evidentiary and procedural development.  This was 
accomplished, and in June 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claims for 
entitlement to an increased disability rating for service-
connected residuals of a lumbar spine injury and entitlement 
to service connection for PTSD.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.

Matters not on appeal

In an October 2003 rating decision, the RO granted service 
connection for major depression and also granted a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU).  That decision 
also denied entitlement to eligibility for Dependents' 
Educational Assistance.  Service connection for migraine 
headaches was denied in a January 2004 rating decision.  To 
the Board's knowledge, the veteran has not disagreed with 
those decisions, and they are therefore not within the 
Board's jurisdiction.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by pain and limitation of motion.

2.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
PTSD and her military service, to include claimed harassment 
therein.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the service-connected lumbar spine disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

3.  PTSD was not incurred in or aggravated by military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that her service-connected lumbar spine 
condition is more severe than reflected in its currently-
assigned 40 percent disability rating.  She also seeks 
entitlement to service connection for PTSD, which she claims 
was due to harassment in service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for increased ratings and service connection in 
the June 2003 SOC, which detailed the specific law and 
regulations associated with the claims on appeal.

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims in a letter from the AMC 
dated August 10, 2005.  That letter was issued in response to 
the Board's July 2005 remand.  Specifically, the veteran was 
advised in the August 2005 letter that VA would assist her 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the August 2005 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the August 2005 letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the RO could obtain private records on 
her behalf.  

The August 2005 letter specifically noted: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also informed in the August 2005 VCAA letter that VA 
examination would be scheduled if necessary to make a 
decision on her claims. 

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have nay evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of her claims, which was by 
rating decision in March 2002.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the veteran was provided with 
VCAA notice through the August 2005 VCAA letter and her 
claims were readjudicated in the September 2006 SSOC, after 
she was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With respect to the veteran's increased rating claim, 
elements (2) and (3) are moot, as service-connected has 
already been granted.  Moreover, elements (4) and (5), degree 
of disability and effective date, are rendered moot via the 
RO's denial of an increased disability rating for the 
veteran's service-connected lumbar spine disability.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.    

With respect to the veteran's service connection claim, 
elements (4) and (5) are also rendered moot via the RO's 
denial of service connection for the veteran's claimed PTSD.  
The veteran's claim of entitlement to service connection was 
denied based on elements (2), existence of a disability, and 
(3), connection between the veteran's service and the claimed 
disabilities.  As explained above, she has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded VA 
mental, spine and neurological examinations in October 2003 
and November 2003.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded her current complaints, conducted 
appropriate psychiatric, physical and neurological 
examinations and rendered appropriate diagnoses and opinions.  

In response to the Board's July 2005 remand instructions, the 
AMC obtain recent VA medical treatment records, as well as 
Social Security (SSA) records. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  As 
noted in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing held in 
DC in April 2005.

Accordingly, the Board will proceed to a decision. 



1.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar spine injury, 
currently evaluated as 40 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the September 2006 SSOC, pursuant to the Board's July 2005 
remand instructions.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

Former Diagnostic Code 5295, lumbosacral strain, provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Forty percent is the 
maximum disability rating available under this code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2006).  Under former Diagnostic Code 5292, a 40 percent 
evaluation is assigned for severe limitation of motion.  
Forty percent is the maximum disability rating available 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).



Analysis

Assignment of diagnostic code


The veteran's service-connected lumbar spine disability is 
currently rated 40 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Codes 
5295-5292.  See 38 C.F.R. § 4.27 (2006) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi, supra.  

A review of the medical evidence indicates that the veteran's 
back disability is manifested by complaints of back spasms, 
pain, limited motion and x-ray evidence of degenerative 
changes.

(i.)  The former schedular criteria

As noted above, the veteran is currently rated under former 
Diagnostic Code 5292 [limitation of motion, lumbar spine] and 
Diagnostic Code 5295 [lumbosacral strain].  These codes rate 
based on limited motion, pain and in the case of Diagnostic 
Code 5295 back spasms.  These diagnostic codes are clearly 
applicable.  The veteran is receiving the maximum disability 
rating available under either diagnostic code, 40 percent.  

Review of the medical evidence demonstrates there is no 
evidence of fracture of the veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  This 
leaves consideration of Diagnostic Code 5293, intervertebral 
disc syndrome.  

Although the veteran complained of some morning leg numbness 
to the October 2003 VA examiner, she denied any pain 
radiation into her buttocks or legs at that time and 
completely denied any leg numbness during her November 2003 
VA neurological examination.  Intervertebral disc syndrome 
has never been clinically identified or even suggested in the 
medical records.  A November 2003 VA neurological examiner, 
who conducted a neurological examination of the veteran, 
found the veteran was "completely intact" neurologically, 
except for some unrelated tenderness to her face from a motor 
vehicle accident.  An October 2003 VA spine examiner reviewed 
an MRI from six months prior, which was normal.  The medical 
evidence of record thus makes it clear that neurological 
symptomatology, to include radiculopathy, is not objectively 
demonstrated.  

Therefore, the Board believes that the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Code 5295 or Diagnostic 
Code 5292.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.  

[The veteran indicated during her October 2003 spine 
examination that she experienced a number of incapacitating 
episodes.  Setting aside the fact that  as discussed above 
the intervertebral disc syndrome has never been diagnosed and 
the claimed incapacitating episodes have not been verified in 
the medical records, employing Diagnostic Code 5243 based on 
the veteran's alleged incapacitating episodes would in fact 
result in a disability rating lower than her currently-
assigned 40 percent disability rating.  Accordingly, it would 
not be in her best interest to employ the current criteria 
for rating intervertebral disc syndrome.]

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran is in receipt of the maximum disability rating 
for her lumbar spine disability under either applicable 
diagnostic code,  Diagnostic Code 5292 and Diagnostic Code 
5295.  

(ii.)  The current schedular criteria

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, a disability rating in excess of 40 
percent may be granted only if ankylosis is present.  
Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although the veteran evidences 
a severely decreased range of motion of the low back, the 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  Because the 
veteran is able to move her lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability does not warrant the assignment of a 
disability rating in excess of 40 percent.  Based on this 
record, and for reasons stated above, the Board finds that 
the veteran is not entitled to an increased disability rating 
under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5295 and 5292], consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.   Indeed, 
range of motion studies performed as part of a November 2003 
VA examination were essentially normal, with associated pain 
which was specifically described as "mild".

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Because there is medical evidence of a lumbar spine 
disability manifested by back spasms, see the report of a 
June 1997 VA examination, as well as more recent evidence of 
lumbar spine arthritis, as discussed above the RO 
alternatively rated the veteran's disability under former 
diagnostic codes 5295 and 5292.

The Board wishes to make it clear that although the RO 
applied both former  Diagnostic Codes 5292 and 5295, separate 
disability ratings under these diagnostic codes are not 
warranted and in fact would constitute improver pyramiding 
under 38 C.F.R. § 4.14.  The medical evidence makes it clear 
that the veteran's low back disability constitutes a single 
disease entity, which because of limited motion could be 
alternative rated under Diagnostic Codes 5292 or 5295, but 
not both separately.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the June 2003 SOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2006) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96; 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar spine disability, and the veteran has 
pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's spine 
disability in the recent or remote past.

With respect to marked interference with employment, the 
veteran is already in receipt of a total disability rating 
based on individual unemployability due to her service-
connected back problems, as well as severe depression.  There 
is no indication that her service-connected low back 
disability, alone, causes marked interference with her 
employment.  For instance, she indicated to the October 2003 
VA examiner that she was able to walk two miles three times 
per week, and in a prior-dated August 2001 VA outpatient 
record she noted that she went "to the gym to work out in 
the mornings."  In short, there is no indication in the 
record that the veteran's service-connected low back 
disability alone causes interference with employment beyond 
that contemplated in the assigned ratings. 

The Board concludes that the currently assigned 40 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by her service-connected back 
disability.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected low back 
disability.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.



2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 
3.303(a)(2006).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9  Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Analysis

Initial matters

The Board also notes that this issue concerns only PTSD.  
Service connection for depression was granted in an October 
2003 rating decision, and the veteran has not claimed 
entitlement to service connection for any other psychiatric 
disability. 

The veteran contends that her current PTSD is a result of in-
service harassment.  She has not claimed that her PTSD is a 
result of a personal assault in service.  See the April 2005 
hearing transcript, page 19.  As another example, in her 
October 2003 VA mental examination, the examiner noted "the 
veteran does not claim sexual molestation during her military 
service but she had an episode at the Census Bureau in 
5/00." 
 
Accordingly, the special considerations afforded PTSD cases 
based on persona assault will not be afforded to the veteran.  
See Patton v. West, 12 Vet. App. 272 (1999).



Discussion

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that a claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006); Moreau, supra. 

With respect to element (1), current medical diagnosis of 
PTSD, there are a number of current diagnoses of PTSD of 
record.  Accordingly, element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, has been met.

With respect to element (2), the matter of in-service 
stressor, either combat status must be established or non-
combat stressors must be corroborated.  

The veteran has not claimed combat status, and the evidence 
of record does not support a finding of such.  Accordingly, 
with no evidence of combat status, the veteran's claimed 
stressor of harassment must be corroborated.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The veteran's account of the alleged in-service harassment is 
noticeably absent in her VA outpatient counseling sessions 
for PTSD.  In records dated in March 2001, June 2001, July 
2001 and August 2001, the veteran only mentioned post-service 
harassment at her place of employment, not any in-service 
harassment.  Although a May 2002 VA outpatient record 
contains a vague and fleeting reference to "verbal sexual 
harassment" in service, when the veteran testified before 
the undersigned Veterans Law Judge in April 2005, she denied 
any type of sexual or physical harassment in the military.  
See the April 2005 hearing transcript, page 19.  

In short, there is only one brief and isolated reference by 
the veteran to in-service harassment, which she later denied 
when testifying under oath before the undersigned Veterans 
Law Judge.  

In addition, the Board has carefully reviewed the veteran's 
service medical and personnel records.  These records, 
although extensive, are devoid of any hint of an in-service 
harassment.  It could be argued that the veteran did not want 
to make such a controversial allegation while she was still 
on active duty.  However, the record shows that while in 
service the veteran was in fact quite forthcoming with 
complaints.  For instance, in December 1991, she complained 
that her less than stellar evaluation was purportedly due to 
the fact that she died not receive any one-on-one counseling.  
She also had no qualms telling an officer that "she was 
going to take this [matter of an unexcused absence] to a 
higher level" in November 1992.  

That the veteran may have been somewhat difficult in service 
is evidenced in a December 1992 memorandum by superior 
officer J.M.M., who noted: "In the year that I have served 
in this unit, [the veteran] has caused nothing but problems.  
She has been a constant disruption because she tries to make 
everything into a racial or sex discrimination issue.  Every 
time some[thing] happens that she does not like or agree with 
she threatens to call the IG, requests to see everyone in the 
chain of command, threatens to call her Congressman and 
Senators, or all three."  Certainly if the veteran were this 
forthcoming with her complaints about service, she would have 
reported the alleged harassment to someone during one of 
these opportunities.  However, the veteran's service records 
are noticeably negative for any such reports of complaints.

The alleged in-service harassment is noticeably absent from 
the veteran's list of complaints.  It strains credulity to 
the breaking point to think that the veteran would complain 
during service of various real and imagined slights but that 
she would not bring up any actual, specific harassment she 
may have encountered.

In short, the lack of any objective evidence of the alleged 
harassment in service, as well as the veteran's vague and 
inconsistent references thereto, combined with the veteran's 
denial of any in-service harassment during her April 2005 
hearing, all combine to show that there was no in-service 
harassment as she now claims.  

Indeed, there is no mention of the alleged harassment by the 
veteran until 2000, almost 20 years after separation from 
service.  The Board finds it to be particularly significant 
that the veteran did not mention the alleged in-service 
harassment when she filed a claim for service connection for 
a low back condition in October 1992.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

In summary, the veteran's relatively recent vague and 
contradictory statements concerning the alleged in-service 
harassment are lacking utterly in credibility and probative 
value.  The totality of the veteran's constantly shifting and 
inconsistent statements completely undermine her credibility.  
In any event, the veteran's recent reports of harassment are 
unverified and thus cannot serve as a basis for service 
connection for PTSD.   

[The Board notes in passing that there is ample 
contemporaneous evidence that the veteran was, or presented 
herself to be, unhappy and dissatisfied in service.  Mere 
unhappiness and dissatisfaction, however, is not a stressor 
for which PTSD could be granted.]   

Accordingly, the Board finds that element (2) of 38 C.F.R. 
§ 3.303(f) has not been met, and the claim fails on that 
basis alone.  

In the absence of an in-service stressor, it follows that 
element (3) of 38 C.F.R. § 3.303 (f), or medical nexus, is 
necessarily lacking also.  To the extent that the veteran 
herself contends that a medical relationship exists between 
her military service and her PTSD, her opinion is entitled to 
no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by her are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD, as elements (2) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of lumbar spine injury is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


